                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
NATALIA JUSCINSKA,                                             DOC #: _________________
                                                               DATE FILED: __3/27/2020_______
                             Plaintiff,

              -against-
                                                                        20 Civ. 681 (AT)
NP RED ROCK, LLC,
                                                                              ORDER
                        Defendant.
ANALISA TORRES, District Judge:

         Defendant’s motion to adjourn the initial pretrial conference, ECF No. 9, is GRANTED
in part and DENIED in part. The initial pretrial conference scheduled for April 2, 2020, is
ADJOURNED to May 4, 2020, at 11:20 a.m. By April 27, 2020, the parties shall file their joint
letter and proposed case management plan.

       The Clerk of Court is directed to terminate the motion at ECF No. 9.

       SO ORDERED.

Dated: March 27, 2020
       New York, New York
